       Case: 3:20-cv-00244-jdp Document #: 4 Filed: 04/29/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


AFLAWED GOODSOUL, DOCTRINAIRE,

                        Plaintiff,
                                                      OPINION and ORDER
       v.
                                                          20-cv-244-jdp
FCC, et al.,

                        Defendants.


AFLAWED GOODSOUL, DOCTRINAIRE,

                        Plaintiff,
                                                      OPINION and ORDER
       v.
                                                          20-cv-245-jdp
UNITED STATES,

                        Defendant.


AFLAWED GOODSOUL, DOCTRINAIRE,

                        Plaintiff,
                                                      OPINION and ORDER
       v.
                                                          20-cv-246-jdp
UNITED STATES,

                        Defendant.


AFLAWED GOODSOUL, DOCTRINAIRE,

                        Plaintiff,
                                                      OPINION and ORDER
       v.
                                                          20-cv-353-jdp
UNITED STATES,

                        Defendant.
         Case: 3:20-cv-00244-jdp Document #: 4 Filed: 04/29/20 Page 2 of 3



 AFLAWED GOODSOUL, DOCTRINAIRE,

                               Plaintiff,
        v.                                                         OPINION and ORDER

 ALL BLACK U.S INHABITANTS, ALL HISPANIC                                 20-cv-362-jdp
 U.S. INHABITANTS, and UNITED STATES,

                               Defendants.


 AFLAWED GOODSOUL, DOCTRINAIRE,

                               Plaintiff,
        v.                                                         OPINION and ORDER

 ALL PSYCHOLOGICAL WORKERS, ALL                                          20-cv-363-jdp
 PSYCHIATRIC WORKERS, and UNITED STATES,

                               Defendants.


 AFLAWED GOODSOUL, DOCTRINAIRE,

                               Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                         20-cv-371-jdp
 UNITED STATES,

                               Defendant.


       Within the last several weeks, pro se plaintiff AFlawed Goodsoul, Doctrinaire has filed

seven lawsuits. The cases are before the court for screening under 28 U.S.C. § 1915(e)(2).

       All of the complaints are frivolous and most of them are incomprehensible. Goodsoul

appears to blame the federal government, the media, mental health providers, and even racial

minority groups for unspecified injuries. None of Goodsoul’s allegations state a claim upon

which relief may be granted, so I will dismiss all of his cases with prejudice.




                                                2
         Case: 3:20-cv-00244-jdp Document #: 4 Filed: 04/29/20 Page 3 of 3



       Goodsoul has now filed 10 frivolous cases in the last few months. See Goodsoul v.

ICANN, No. 19-cv-828-jdp (W.D. Wis, filed Oct. 7, 2019); Goodsoul v. State of Wisconsin, No.

19-cv-844-jdp (W.D. Wis., filed Oct. 8, 2019); Goodsoul v. American Psychiatric Association, No.

19-cv-924-jdp (W.D. Wis., filed Nov. 12, 2019). Even Goodsoul himself seems to be aware

that his claims have no merit: in No. 20-cv-363-jdp, the caption of the complaint says that it

is the “6th stupidest complaint filing in about one month.” Goodsoul’s motive in filing these

complaints isn’t clear. But judicial resources are limited, and “groundless litigation makes the

courts less accessible to other parties with more substantive claims and defenses.” Gay v.

Chandra, 682 F.3d 590, 595 (7th Cir. 2012). So Goodsoul is warned: if he continues filing

frivolous lawsuits, he will be subject to sanctions, which may include fines and bars on future

filings. See Gay, 682 F.3d at 596; Carr v. Tillery, 591 F.3d 909, 919–20 (7th Cir. 2010);

Alexander v. U.S., 121 F.3d 312, 315 (7th Cir. 1997).



                                           ORDER

       IT IS ORDERED that these cases are DISMISSED with prejudice because they are

frivolous. The clerk of court is directed to enter judgment and close each case.

       Entered April 29, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
